Citation Nr: 1332263	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD") and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas, which denied the Veteran's claim of entitlement to service connection for PTSD.

In August 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Here, medical evidence of record shows that the Veteran has been diagnosed as having a depressive disorder.  In light of the foregoing, and given the holdings in Clemons and Brokowski, the Veteran's claim has been recharacterized as shown on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has an acquired psychiatric disorder as a result of verbal and physical abuse from his commanding officers during service.  See Board hearing transcript, August 2012.

As the issue involves both an acquired psychiatric disorder (other than PTSD), and PTSD, these are considered to be inextricably intertwined, and they must therefore be adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94   (1993).  Specifically, the agency of original jurisdiction ("AOJ") has not considered the issue of service connection for a psychiatric disorder other than PTSD.  See 
38 C.F.R. § 20.903(b) (2012) (requiring the Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also 38 C.F.R. § 3.304(f)  (2012); McBurney v. Shinseki, 23 Vet. App. 136, 138  (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder."

2.  Obtain any VA treatment records since September 2007 and associate with the claims folder or the Virtual VA electronic record.  Any negative response should be noted.

3.  The RO/AMC should then review the evidence of record and make a determination as to whether any additional development is warranted, to include affording the Veteran a VA examination.

4.  After conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford him an adequate opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


